              Case 2:20-cv-00217-RSM Document 32 Filed 12/14/20 Page 1 of 5




 1
 2
 3
 4
 5
 6                                UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 8
 9   COUNCIL ON AMERICAN-ISLAMIC                        Case No. C20-217RSM
10   RELATIONS-WASHINGTON,
                                                        ORDER RE: DOCUMENTS SUBMITTED
11                  Plaintiff,                          FOR IN CAMERA REVIEW
12                       v.
13
      UNITED STATES CUSTOMS AND
14    BORDER PROTECTION, UNITED
      STATES DEPARTMENT OF HOMELAND
15    SECURITY,
16
                    Defendants.
17
            On October 5, 2020, this Court issued an Order directing Defendants to submit for in
18
19   camera review all records withheld or redacted on the basis of FOIA Exemption 7(E). Dkt. #29

20   at 15. The Court advised that another order addressing these records would be issued after the
21
     Court had a chance to review.
22
            The Court has now reviewed these records and determined that the majority were
23
24   properly withheld and redacted pursuant to Exemption 7(E).

25          Exemption 7 protects from disclosure records or information compiled for law
26   enforcement purposes, but only to the extent that the production of such records or information
27
     would result in one of six specified harms. 5 U.S.C. § 522(b)(7). Under Exemption 7(E),
28



     ORDER RE: DOCUMENTS SUBMITTED FOR IN CAMERA REVIEW - 1
              Case 2:20-cv-00217-RSM Document 32 Filed 12/14/20 Page 2 of 5




     agencies may withhold information “which would disclose techniques and procedures for law
 1
 2   enforcement investigation or prosecutions . . . if such disclosure could reasonably be expected

 3   to risk circumvention of the law.” 5 U.S.C. § 552(b)(7)(E). The government must show that the
 4
     technique or procedure at issue is not well known to the public, see Rosenfeld v. U.S. Dep’t of
 5
     Justice, 57 F.3d 803, 815 (9th Cir. 1995), and must describe the general nature of the technique
 6
 7   or procedure at issue, although it need not provide specific details, see Judicial Watch, Inc. v.

 8   U.S. Dep’t of Commerce, 337 F. Supp. 2d 146, 181 (D.D.C. 2004).
 9          Defendants argued that they invoked Exemption 7(E) to withhold non-public
10
     information including law enforcement terminology, techniques, and procedures used to
11
     determine admissibility and other similar information that directly relates to CBP’s law
12
13   enforcement mission to protect the border, Exemption Decl. ¶¶ 28-29, Ex. 4, Vaughn Index, and

14   that disclosure would allow persons seeking to enter the United States to alter their patterns of
15   conduct to avoid detection, see Dkt. #20 at 20.
16
            FOIA requires that “[a]ny reasonably segregable portion of a record shall be provided to
17
     any person requesting such record after deletion of the portions which are exempt under this
18
19   subsection.” 5 U.S.C. § 552(b). Defendants argued they met this standard. CAIR argued that

20   Defendants have cited 7(E) in redacting publicly known information and information to shield
21
     illegal activity from public disclosure. Dkt. #23 at 21.
22
            Defendants acknowledged but do not respond to CAIR’s argument that 7(E) should not
23
24   shield the disclosure records of illegal activity. See Dkt. #25 at 10. In its Cross-Motion, CAIR

25   cited to Wilkinson v. F.B.I., 633 F. Supp. 336, 349 (C.D. Cal. 1986) for the proposition that
26   “[b]ecause the policy behind [Exemption 7(E)] is to shield effective and little-known law
27
     enforcement techniques from potential violators so that they may not be circumvented,
28



     ORDER RE: DOCUMENTS SUBMITTED FOR IN CAMERA REVIEW - 2
              Case 2:20-cv-00217-RSM Document 32 Filed 12/14/20 Page 3 of 5




     Exemption 7(E) may not be used to withhold information regarding investigative techniques
 1
 2   that are illegal or of questionable legality.” Dkt. #23 at 24. CAIR also cites Kuzma v. IRS, 775

 3   F.2d 66, 69 (2d Cir. 1985) (“[U]nauthorized or illegal investigative tactics may not be shielded
 4
     from the public by use of FOIA exemptions.”). Id. CAIR pointed out Defendants’ non-
 5
     response and that “Defendants also do not contest that the agency engaged in unlawful activity.”
 6
 7   As a result, the Court has already determined that release of the directive that mandated the

 8   detention of individuals based on national origin may be appropriate, along with the release of
 9   any communications discussing, implementing, criticizing, or withdrawing that directive.
10
            Given the above, the Court finds that portions of the following documents were not
11
     properly withheld under this exemption and orders their production to Plaintiff:
12
13                 CBP000017: 7(E) redactions on this page are to be removed.

14                 CBP000018: The beginning of this document must be produced as it reflects on
15
                    the underlying unlawful activity. Defendants may continue to redact the bullet
16
                    points underneath “Procedure” pursuant to 7(E). CBP000019-21, part of the
17
18                  same document, may continue to be redacted as it discusses procedures and

19                  knowledge of Defendants related to law enforcement investigation that could
20                  allow persons seeking to enter the United States to alter their patterns of conduct
21
                    to avoid detection.
22
                   CBP000023: This page is nearly identical to CBP000018 and must be produced.
23
24                  Defendants may continue to redact the bullet points underneath “Procedure”

25                  pursuant to 7(E). CBP000024-27, part of the same document, may continue to
26
                    be redacted.
27
28



     ORDER RE: DOCUMENTS SUBMITTED FOR IN CAMERA REVIEW - 3
           Case 2:20-cv-00217-RSM Document 32 Filed 12/14/20 Page 4 of 5




               CBP000032: This page reflects updated procedures similar to CBP000018 and
 1
 2              must be produced. Defendants may continue to redact the bullet points

 3              underneath “Procedure” pursuant to 7(E). CBP000033-39, part of the same
 4
                document, may continue to be redacted.
 5
               CBP000046-47: This email explicitly discusses a change in procedures related to
 6
 7              the vetting of United States citizens and US legal permanent residents. Section 1

 8              and subsection 1a must be unredacted. These do not discuss law enforcement
 9              techniques or information that could allow persons seeking to enter the United
10
                States to alter their patterns of conduct to avoid detection. Portions of subsection
11
                1b may continue to be redacted to the extent Defendants feel 7(E) still applies.
12
13              Section 4 must be unredacted. The remaining sections are properly redacted

14              under 7(E).
15
               CBP000048: The first two sentences in the paragraph, starting with “[f]or this
16
                operation, CBP will not…” and ending with “…an attack in the United States”
17
18              are to be unredacted as they discusses the underlying unlawful activity and do

19              not discuss law enforcement techniques or information that could allow persons
20              seeking to enter the United States to alter their patterns of conduct to avoid
21
                detection.    The remaining sentences of this paragraph may continue to be
22
                redacted under 7(E).
23
24             CBP000062: The first two sentences of point number 3 are identical to the

25              portions in CBP000048 that are to be unredacted. These two sentences must also
26
                be unredacted for the same reason. The last sentence of point number 3 must
27
                also be unredacted for the same reason.
28



     ORDER RE: DOCUMENTS SUBMITTED FOR IN CAMERA REVIEW - 4
              Case 2:20-cv-00217-RSM Document 32 Filed 12/14/20 Page 5 of 5




                   CBP000063-64: The first two sentences of point number 3 are identical to the
 1
 2                  portions in CBP000048 that are to be unredacted. These two sentences must also

 3                  be unredacted for the same reason. The last sentence of point number 3 must
 4
                    also be unredacted for the same reason.
 5
                   CBP000084: The paragraph starting with “[i]n order to ensure…” including the
 6
 7                  bulleted list is to be unredacted.

 8                 CBP000092: The first two sentences of the paragraph starting with “[f]or this
 9
                    operation…” are identical to the portions in CBP000048 that are to be
10
                    unredacted. These two sentences must also be unredacted for the same reason.
11
                    The sentence starting with “[d]ue to mandatory…” must also be unredacted for
12
13                  the same reason.

14          These changes and production to Plaintiff are to be accomplished in the next 14 days. If
15
     any issues arise, especially minor issues, the parties are to confer with each other to reach a
16
     reasonable agreement prior to filing any further motions or otherwise contacting the Court.
17
18          IT IS SO ORDERED.

19          DATED this 14th day of December, 2020.
20
21
22
23
                                                    A
                                                    RICARDO S. MARTINEZ
24                                                  CHIEF UNITED STATES DISTRICT JUDGE

25
26
27
28



     ORDER RE: DOCUMENTS SUBMITTED FOR IN CAMERA REVIEW - 5
